         Case 2:20-cv-00674-APG-EJY Document 52 Filed 10/06/20 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 MOTOGOLF.COM, LLC,                                   Case No.: 2:20-cv-00674-APG-EJY

 4        Plaintiff                                Order Denying Motion to Dismiss as Moot

 5 v.                                                              [ECF No. 10]

 6 TOP SHELF GOLF, LLC, et al.,

 7        Defendants

 8       In light of the parties’ stipulation to dismiss defendant Kevin Murphy (ECF No. 51),

 9       I ORDER that defendant Kevin Murphy’s motion to dismiss (ECF No. 10) is DENIED

10 as moot.

11       DATED this 6th day of October, 2020.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
